Exhibit 10.1

 

 

[g382101kei001.gif]

 

October 15, 2018

 

Todd Young

 

Dear Todd:

 

It is my pleasure to extend to you a formal offer of employment with Elanco US
Inc. and to outline the provisions of that offer in detail. The position is
Chief Financial Officer reporting to Jeff Simmons, President, CEO and Director,
Elanco US Inc. This offer, and any modification, is contingent on approval by
the Elanco Board of Directors and the Board’s Compensation Committee and the
other offer contingencies described below.

 

This offer includes an opportunity for continued professional challenge and
growth and an attractive compensation and benefit package. You will begin
employment with Elanco on or about November 1, 2018.

 

Estimated Annual Cash Compensation

 

Your annualized base salary will be $550,000 of course, prorated based on your
start date in 2018. You will be eligible to receive consideration for a salary
increase effective March 1, 2020.

 

In addition, you will be eligible to participate in The Elanco Bonus Plan, which
provides the variable part of your total annual cash compensation. This annual
incentive program for eligible employees is designed to align employee behaviors
with company goals. The bonus is comprised generally of three components:
(i) your individual bonus target, which is based on your job path, level and pay
scale and is currently equal to 70% of your base salary earnings; (ii) company
performance, which is currently measured by revenue growth and earnings growth;
and (iii) your individual year-end performance rating.

 

You must remain actively employed through December 31 of each plan year to be
eligible for a bonus payout. Your actual bonus payout can range from 0-200% of
target and is made by the end of the first quarter of the following year.

 

Estimated Annual Equity Compensation

 

In addition to your base salary and bonus, you will be eligible to participate
in the Elanco equity program which is designed to encourage decisions and
actions in the best long-term interest of the company and to help you build
equity in the company. In order to be eligible for an equity grant in
February of each year, you need to be an active employee on the first business
day in January and on the grant date and you must have met performance
expectations during the prior year’s

 

--------------------------------------------------------------------------------



 

performance period. The total value of your equity grants are subject to review
each year and will vary based on several factors including your job level,
individual performance and retention of critical skills. The form of equity
awards and their associated performance metrics will be provided at the time of
grant following approval by the Compensation Committee of the Elanco Board of
Directors. Executive officers are subject to a share retention and share
ownership policy. Under the policy, you must hold all net shares from equity
award payouts for at least one year before selling and to hold shares valued at
three times your annual base salary. Until the share requirement is attained,
executive officers are deemed compliant with the policy if at least 30% of the
net shares from payouts are retained.

 

Transitional Compensation

 

Retention Bonus:

 

You will receive a one-time Retention Bonus payment of $200,000, less applicable
taxes, payable to you no later than 30 days from your first day of employment.
Assuming you remain actively employed with Elanco for a 36 month continuous
month period following your employment, you will have no repayment obligation
for the Retention Bonus. Should you cease to be employed by the company prior to
that time, you will be responsible for repaying a portion of the Retention Bonus
on your last day with Elanco as described in the Retention Bonus Agreement.
Please sign the enclosed retention bonus agreement and return it to Curtis
Dorsey.

 

Restricted Stock Unit Grant:

 

In addition to your annual Elanco equity program eligibility, you will receive a
one-time award of $300,000 of Restricted Stock Units (RSUs) in December 2018.
RSUs are an outright award of shares of stock that are provided to you if you
remain employed with the company for a specified “restriction” (or vesting)
period and sufficiently meet job expectations. A portion (50%) are scheduled to
vest one (1) year from the grant date month. The final 50% are scheduled to vest
in two (2) years from the grant date month.

 

Relocation Program

 

You also will be eligible for Elanco’s comprehensive Relocation Program. The
program is intended to assist transferring employees and their families by
providing comprehensive relocation benefits to facilitate your move and minimize
personal disruption. In general, relocating employees are eligible to receive
U.S. home sale assistance, home purchase assistance, transportation of household
goods, temporary living and final move support consistent with the company’s
relocation policies. Homeowners are eligible for a $6,000 (net) relocation
allowance (renters are eligible for a $3,000 (net) relocation allowance) to be
used at your discretion to pay for items not covered by the company’s relocation
program. This allowance is considered taxable income and will be grossed-up.
This benefit will be available for up to 12 months from the start of your
employment.

 

2

--------------------------------------------------------------------------------



 

A document explaining the relocation program in its entirety is enclosed as well
as the Relocation Expense Assignment Agreement.

 

Comprehensive Benefit Program

 

The Lilly Employee 401(k) Plan provides an important component of your
retirement income. You may contribute up to 50% of your monthly base salary up
to the IRS maximum and choose among several different investment options. You
will have the opportunity to select between (1) investing in a Target Date
Portfolio — a portfolio that is geared toward the year you expect to start
withdrawing your money and gradually shifts the investment mix as you get closer
to that time — or (2) building and maintaining your own portfolio by selecting
from a variety of investment funds, including a self-directed mutual fund window
that allows you to invest in mutual and other funds. Contributions to the plan
may be made on a pre-tax basis. In addition, the plan offers a Roth
401(k) feature that allows participants to contribute on an after-tax basis. The
company currently provides a fixed monthly matching contribution to participants
equal to a dollar for each dollar you contribute up to 6% of your monthly base
salary (up to the IRS maximum). These contributions are automatically invested
consistent with your own investment choices under the plan. Participants become
vested in employer contributions following two years of service and can
diversify company-matching contributions to other investments. You also can
increase your contribution rate automatically each year and automatically
rebalance your 401(k) assets. Beginning January 1, 2019, you will be eligible to
participate in The Elanco Employee 401(k) Plan instead. In addition to the
features described above that will be available in The Elanco Employee
401(k) Plan, the Elanco 401(k) also will offer an employer contribution equal to
3% of your base pay at the end of each calendar year, provided you remain
employed by Elanco as of December 31. This additional matching contribution does
not depend on your contribution rate to the 401(k).

 

Medical Coverage choices currently include two consumer directed health care
options at a low monthly cost for you and/or your family. Your Pharmacy Card
enables you to participate in Lilly’s prescription drug benefit and, in
addition, Lilly currently provides dental and vision benefits at a low monthly
cost.

 

Life Insurance provided by the company is another benefit for employees. You are
currently eligible for a death benefit equal to two times your annual base
salary ($1,100,000) and business travel accident insurance equal to three times
your annual base salary ($1,650,000) at no cost. You also can purchase
additional term life insurance (up to five times your annual base salary) at
group insurance premium rates. With this supplemental coverage, you can acquire
up to seven times your annual base salary of life insurance coverage per year.

 

As we prepare to become an independent company, we expect new, Elanco-sponsored
benefit programs to become effective over the next 18 months.

 

3

--------------------------------------------------------------------------------



 

Offer Contingencies:

 

As a part of our employment process, your offer is contingent upon the following
conditions:

 

·                  Successful completion of a drug screen evaluation provided by
the company;

·                 Satisfying Elanco’s background check requirements, including
but not limited to an acceptable criminal background check, educational
verification and motor vehicle report (for positions required to have a fleet
vehicle);

·                 Proof of identity, eligibility, and authorization to be
lawfully employed in the United States;

·                 Compliance with “The Red Book Code of Business Conduct”
including its training due within 30 calendar days of your start date;

·                 Signature and completion of the Employee Confidentiality and
Invention Agreement due within 30 calendar days of your start date;

·                 Evaluation and approval of any potential conflict of interest
(e.g., board or committee service for a company involved in healthcare or
matters related to Elanco’s business);

·                  Your acceptance of this offer by no later than Noon (ET),
Monday, October 22, 2018.

 

To accept Elanco’s offer of employment, please sign and return the attached
“Letter of Acceptance” by Noon (ET), Monday, October 22, 2018. Of course, this
offer letter is not an employment agreement; you will be an at will employee
should you join the company. If any questions arise, or I can provide help in
any way, please contact me at the number below.

 

I am confident that you have much to contribute to our team at Elanco, and
Elanco has much to offer you in return. For more than 60 years, Elanco has
flourished because our corporate culture actively supports the talents of people
at every level of the organization through our commitment to the personal
development of each employee.

 

Sincerely,

 

 

 

 

/s/ David Kinard

 

David Kinard

 

Executive Vice President, Human Resources and Corporate Affairs

Elanco Animal Health, Incorporated

 

Enclosures

 

4

--------------------------------------------------------------------------------



 

ELANCO US Inc.
TOTAL COMPENSATION AND BENEFIT PROGRAMS(1)

 

Estimated Annualized Cash Compensation

 

 

 

Annual Base Compensation
$45,833,34 Monthly base, salary paid semi-monthly)

 

$

550,000

 

Estimated Bonus at Target 70%

 

$

385,000

*

 

--------------------------------------------------------------------------------

* Assuming full year earnings, sufficiently meeting job expectation and 1.0
bonus multiple. Payout in March of the following year.

 

 

 

 

TOTAL ANNUAL CASH COMPENSATION

 

$

935,000

 

 

 

 

 

Estimated Annual Equity

 

 

 

Total Value of Equity at Target

 

$

1,200,000

 

 

 

 

 

Please Note: Final value of equity described above is subject to individual
performance and Compensation Committee review and approval in December 2018

 

 

 

 

TOTAL ANNUAL COMPENSATION

 

$

2,135,000

 

 

 

 

 

Transitional Compensation

 

 

 

Relocation Allowance (net)*

 

$

6,000

 

 

--------------------------------------------------------------------------------

* Assuming you are a homeowner

 

 

 

Retention Bonus

 

$

200,000

 

Restricted Stock Units Award

 

$

300,000

 

 

 

 

 

Estimated Annualized Benefits

 

 

 

There are company provided benefits at no cost to you except as indicated. The
figures are estimated based on your first year base salary.

Company-Paid death Benefit (2x Base)

 

$

1,100,000

 

Business Travel Accident Insurance (3x Base)

 

$

1,650,000

 

401(k) plan (currently, employer monthly match up to 6% of base @ $1.00)

 

$

33,000

 

 

--------------------------------------------------------------------------------

(1) Keep in mind that the company reserves the right to amend, modify or
terminate its compensation and benefit programs at any time in its sole
discretion. In the event of any conflict between the information included in
this offer and the terms of Elanco’s compensation and benefits plans, the terms
of the plans will control.

 

5

--------------------------------------------------------------------------------



 

Additional Company Benefits

 

·              Medical and Dental Insurance

·              Reimbursement Accounts

·              Illness Pay

·              Disability

·              Credit Union

·              Financial Planning Service

·              Relocation Plan (See enclosed brochure)

·              Employee Activities

·              Vacation (12 hours per month); vacation hours are prorated based
on your start dates

·              Holiday Plan (7 days per year: New Year’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving, Day after Thanksgiving,
Christmas)

·              Floating Holiday (3 days per year; the Company reserves the right
to designate dates for the Floating Holiday)

·              Year End Closure (working days between Christmas and next New
Year’s Day)

 

Optional Employee-Paid Benefits

 

·              Supplemental Life Insurance

·              Dependent Life Insurance

·              Flexible CarePlus (life/long-term care insurance)

·              Additional vacation purchase

 

6

--------------------------------------------------------------------------------



 

LETTER OF ACCEPTANCE

 

TO:

 

Curtis Dorsey

 

 

Global Recruiting and Human Resources

 

 

Elanco US Inc.

 

 

2500 Innovation Way

 

 

Greenfield, IN 46140

 

 

 

FROM:

 

Todd Young

 

I am pleased to accept your offer of employment with Elanco US Inc., as
described in your letter dated October 15, 2018. It is my understanding that my
position will be Chief Financial Officer reporting to Jeff Simmons, President,
CEO and Director, Elanco US Inc. I look forward to receiving additional details
regarding my on-boarding process with Elanco and to becoming a valued
contributor to the Elanco Team.

 

 

Sincerely,

 

 

Signature:

/s/ Todd Young

 

 

 

 

Date of Birth (MM/DD/YYYY):

 

 

 

 

 

Current Date:

10-15-2018

 

 

 

 

Anticipated Start Date:

Nov. 1

 

 

Please email a signed copy to my attention at cdorsey@Elanco.com

 

NOTE: THIS OFFER EXPIRES AT Noon (ET), Monday, October 22, 2018

 

7

--------------------------------------------------------------------------------